Order unanimously reversed, on the law, with $20 costs and disbursements to appellant, and defendant-respondent’s motion to dismiss the amended complaint for insufficiency denied, with $10 costs. In this stockholder’s derivative action the motion to dismiss was addressed to the entire complaint, but some of the allegations at least, such as the granting of stock options to respondent as a result of his misrepresentations, sufficiently set forth acts of misconduct for which the corporation can recover. Concur — Botein, P. J., M. M. Frank, Valente, McNally and Stevens, JJ.